                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TENNESSEE
                          WESTERN DIVISION


JOHN ERIS JACKSON II,           )
                                )
    Plaintiff,                  )
                                )
VS.                             )                      No. 18-2731-JDT-cgc
                                )
CORRECT CARE SOLUTIONS, ET AL., )
                                )
    Defendants.                 )


               ORDER DIRECTING ENTRY OF JUDGMENT,
      CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH,
          AND NOTIFYING PLAINTIFF OF APPELLATE FILING FEE


      On August 12, 2019, the Court issued an order dismissing Plaintiff John Eris

Jackson II’s pro se complaint and granting leave to file an amended complaint. (ECF

No. 7.) The Court warned Jackson that if he failed to file an amended complaint within

twenty-one days, the Court would assess a strike pursuant to 28 U.S.C. § 1915(g) and enter

judgment. (Id. at PageID 21-22.)

      Jackson has not filed an amended complaint, and the time within which to do so has

expired. Therefore, judgment will be entered in accordance with the August 12, 2019,

order dismissing the complaint for failure to state a claim. Jackson is assessed his first

strike under § 1915(g).     This strike shall take effect when judgment is entered.

See Coleman v. Tollefson, 135 S. Ct. 1759, 1763-64 (2015).
       It is CERTIFIED, pursuant to 28 U.S.C. § 1915(a)(3) and Federal Rule of Appellate

Procedure 24(a), that any appeal in this matter by Jackson would not be taken in good faith.

       The Court must also address the assessment of the $505 appellate filing fee if

Jackson nevertheless appeals the dismissal of this case. A certification that an appeal is

not taken in good faith does not affect an indigent prisoner plaintiff’s ability to take

advantage of the installment procedures contained in § 1915(b).           See McGore v.

Wrigglesworth, 114 F.3d 601, 610-11 (6th Cir. 1997), partially overruled on other grounds

by LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir. 2013). McGore sets out specific

procedures for implementing the PLRA, §§ 1915(a)-(b). Therefore, Jackson is instructed

that if he wishes to take advantage of the installment procedures for paying the appellate

filing fee, he must comply with the procedures set out in the PLRA and McGore by filing

an updated in forma pauperis affidavit and a current, certified copy of his inmate trust

account for the six months immediately preceding the filing of the notice of appeal.

       The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                  s/ James D. Todd
                                                 JAMES D. TODD
                                                 UNITED STATES DISTRICT JUDGE




                                             2
